Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 21, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155457(58)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  ALLAN ROOKS,                                                                                                       Justices
           Plaintiff,
                                                                   SC: 155457
  v                                                                COA: 328561
                                                                   Macomb CC: 13-001697-NO
  ANDOVER HEIGHTS CONDOMINIUM
  ASSOCIATION,
           Defendant/Third-Party Plaintiff-
           Appellant,
  v
  JOHNNIES CONCRETE REPLACEMENT, INC.,
             Third-Party Defendant-Appellee.
  __________________________________________/

        On order of the Chief Justice, the motion of third-party defendant-appellee to
  extend the time for filing its answer to the application for leave to appeal is GRANTED.
  The answer will be accepted as timely filed if submitted on or before May 10, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 21, 2017
                                                                              Clerk